Exhibit 10.13
AMENDED AND RESTATED
BIOMASS SUPPLY AND SERVICES AGREEMENT
     This AMENDED AND RESTATED BIOMASS SUPPLY AND SERVICES AGREEMENT (this
“Agreement”) is entered into effective as of January 1, 2009 (“Effective Date”),
by and among (i) SNOWFLAKE WHITE MOUNTAIN POWER, LLC, an Arizona limited
liability company (“Project Company”), and (ii) RENEGY, LLC, an Arizona limited
liability company (“Renegy”) and RENEGY TRUCKING, LLC, an Arizona limited
liability company (“Renegy Trucking”, and together with Renegy, collectively
referred to as the “Supplier”). Project Company and Supplier are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
RECITALS
     A. Project Company is the owner of a 24MW power generation facility (the
“Facility”) located on property leased by Project Company from Catalyst Paper
(Snowflake) Inc. (“Catalyst”) pursuant to that certain Lease Agreement, dated as
of September 14, 2005 between Abitibi Consolidated Sales Corp.,
predecessor-in-interest to Catalyst, and Project Company (as amended, the “Site
Lease”), which Facility is adjacent to Catalyst’s paper mill located near
Snowflake, Arizona (“Catalyst Site”).
     B. Project Company receives certain quantities of paper mill waste products
from Catalyst under the Site Lease that Project Company uses as feedstock for
the Facility (the “Catalyst Biomass”).
     C. Supplier is in the business of (1) locating, acquiring rights to
possess, collecting, removing, processing, loading and transporting forest
thinnings and residues associated with the harvest of trees, salvage timber,
small diameter timber, salt cedar and other phreatophyte or woody vegetations,
including sawdust and sawmill waste (collectively, “Biomass”), and (2) locating,
contracting for, removing, transporting and milling sawtimber, including sawlogs
and roundwood (collectively, “Sawlogs”), in each case in the White Mountains of
Arizona.
     D. Supplier desires to transfer to Project Company, and Project Company
desires to accept from Supplier, without payment, all Biomass that Supplier now
has the right to possess or that Supplier acquires the right to possess during
the term of this Agreement.
     E. Project Company desires to engage Supplier to collect, process, remove,
load and transport such Biomass to Project Company’s storage sites located at
the Catalyst Site (the “Storage Sites”.)
     F. The Parties intend that substantially all of the Biomass transferred and
delivered by Supplier to Project Company shall constitute “solid waste” within
the meaning of United States Treasury Regulation Section 1.103-8(f)(2)(ii)(b)
(such Biomass, “Qualifying Biomass”) so that portions of the Facility will
qualify as a “solid waste disposal facility” within the meaning of United States
Treasury Regulation Section 1.103-8(f)(2)(ii)(a).

 



--------------------------------------------------------------------------------



 



     G. The Parties also intend that substantially all of the Biomass
transferred and delivered by Supplier to Project Company shall constitute
“open-loop biomass” within the meaning of Section 45(c)(3)(a)(ii) of the Code
(“Open-Loop Biomass”).
     H. Supplier owns and operates two sawmills located on a portion of the
larger of the Storage Sites (the “Sawmill Site”) to mill Sawlogs and produce
Biomass. Supplier desires that Project Company arrange with Catalyst the
continued right of Supplier to use and occupy the Sawmill Site for such purposes
during the term of this Agreement.
     I. Renegy and Project Company have entered into that certain Biomass Supply
and Services Agreement, dated June 1, 2006 (the “Prior Agreement”) setting forth
their mutual agreement regarding the foregoing.
     J. Project Company and Supplier intend to amend, supplement and restate the
Prior Agreement in its entirety by entering into this Agreement as follows.
AGREEMENT
     In consideration of the foregoing and the mutual agreements set forth
herein, Project Company and Supplier, intending to be legally bound, hereby
amend and restate the Prior Agreement in its entirety as follows:
     1. Term. The term (“Term”) of this Agreement shall commence on the date
hereof and continue through December 31, 2027. Project Company and Supplier may
terminate this Agreement earlier or renew this Agreement only by mutual written
agreement.
     2. Transfer of Biomass.
          (a) Biomass Delivered Previously. As of the effective date of the
Prior Agreement, Supplier has transferred to Project Company title to and the
right to possess all Biomass delivered by Supplier or its subcontractors to the
Storage Sites prior to such effective date, without payment, free and clear of
all liens, security interests or encumbrances of Supplier or any third party
claiming by, through or under Supplier. Project Company and Supplier hereby
acknowledge that Project Company reimbursed Supplier for such Biomass upon
closing of the financing for the construction of the Facility. The Parties
acknowledge that the Biomass described in this Section 2(a) is not Qualifying
Biomass (such Biomass, together with all other Biomass delivered hereunder that
is not Qualifying Biomass, “Non-Qualifying Biomass”).
          (b) Existing Biomass Rights. On the terms and conditions set forth in
this Agreement, as of the effective date of the Prior Agreement, Supplier has
transferred to Project Company, without payment, free and clear of all liens,
security interests or encumbrances of Supplier or any third party claiming by,
through or under Supplier, and Project Company has accepted from Supplier, all
of Supplier’s title to and right to possess all Biomass with respect to which
Supplier then had and now has the right to possess, collect, process, remove,
load, transport or take delivery (“Existing Biomass”), in situ where such
Biomass is located. Supplier either previously has used, or as soon as
practicable after the execution of this Agreement shall use, commercially
reasonable efforts to obtain from the third parties transferring Existing

-2-



--------------------------------------------------------------------------------



 



Biomass to Supplier an acknowledgement, substantially in the form of Exhibit A
attached hereto (each, a “Biomass Transfer Acknowledgement”), that title to and
the right to possess the Biomass that is the subject of the transfer is vested
in Supplier and that any and all fees, charges and other amounts payable by
Supplier in connection with Existing Biomass are payable for collection,
processing, removal, loading or transportation services provided by such third
parties only and not for title to or the right to possess the Biomass itself.
          (c) Future Biomass Rights. On the terms and conditions of this
Agreement, as of the effective date of the Prior Agreement, Supplier has
transferred to Project Company, free and clear of all liens, security interests
or encumbrances of Supplier or any third party claiming by, through or under
Supplier, and Project Company has accepted from Supplier, all of Supplier’s
title to and right to possess all Biomass in addition to Existing Biomass that
Supplier has acquired or acquires the right to possess, collect, process,
remove, load, transport or take delivery during the Term to the extent of
Project Company’s requirements not supplied by the Catalyst Biomass. Title to
and risk of loss of all quantities of such Biomass shall pass from Supplier to
Project Company upon Supplier’s acquisition of title to and right to possess
such Biomass, automatically and without further action of Supplier or Project
Company, in situ where such Biomass is located. Supplier shall use commercially
reasonable efforts to obtain a Biomass Transfer Acknowledgement from each third
party transferring such additional Biomass to Supplier.
          (d) Quantity of Biomass’ Scheduling and Delivery.
               (i) On the terms and conditions of this Agreement, Supplier
shall, or shall cause its subcontractors to, without payment, locate, obtain
title to and right to possess, collect, process, load or transport, as
applicable, to the Storage Sites all of the Biomass requirements of the Facility
during the Term which are not met through Catalyst Biomass. While Project
Company anticipates that such Biomass requirements of the Facility will be
approximately 104,037 bone dry tons per year, this anticipated quantity does not
represent a guaranteed minimum or maximum quantity; provided, however that
during the Term of this Agreement, Project Company agrees to receive and obtain
all of its Biomass feedstock requirements for the Facility (other than its
requirements met by Catalyst Biomass) from Supplier. Notwithstanding the
foregoing, if Supplier is unable to deliver such requirements for any reason
whatsoever, Project Company shall he entitled to obtain the shortfall from third
parties.
               (ii) Commencing with the calendar year 2007 and during the Term,
Project Company shall provide written notice to Supplier no later than ninety
(90) days prior to the end of each calendar year (such notice the “Annual
Requirements Notice”) indicating the expected monthly quantities of Biomass that
Project Company expects will be utilized by the Facility during that calendar
year. Commencing with the month of January 2008, if the monthly quantity of
Biomass that Project Company expects will be utilized in that month (as
specified in the Annual Requirements Notice) has changed, Project Company shall
provide written notice of such change to Supplier no later than fifteen
(15) days prior to each calendar month.
               (iii) As of the Effective Date of this Agreement, Supplier has,
or has caused its subcontractors to, deliver to the Storage Sites not less than
315,000 bone dry tons of

-3-



--------------------------------------------------------------------------------



 



Biomass (the “Biomass Reserve”). Hereafter, Supplier shall, or shall cause its
subcontractors to, on a monthly basis, locate, obtain title to and the right to
possess, collect, process, load or transport, as applicable, to the Storage
Sites sufficient quantities of Biomass, in approximately the monthly quantities
nominated by Project Company, such that the Biomass Reserve does not fall below
315,000 bone dry tons.
               (iv) Supplier shall use commercially reasonable efforts to
deliver or cause to be delivered to Project Company hereunder only Biomass that
is both Qualifying Biomass and Open-Loop Biomass; however, Supplier shall be
entitled to deliver or cause to be delivered Non-Qualifying Biomass to Project
Company provided that Supplier or its subcontractor unloads such Biomass at the
Storage Sites in separate Non-Qualifying Biomass storage piles as directed by
Project Company.
          (e) Biomass Specifications. All Biomass delivered hereunder shall meet
the specifications set forth in Schedule 1 attached hereto. Project Company
shall have the right to sample any delivery of Biomass at the Storage Sites
prior to unloading and Project Company may require Supplier to, at Project
Company’s option, either reprocess any non-conforming Biomass prior to
acceptance or to dispose of such non-conforming Biomass in accordance with
applicable law.
          (f) General. Each of Supplier and Project Company acknowledge that
none of the Biomass delivered by Supplier to Project Company has any value where
it is located and that Project Company shall not be required to pay for such
Biomass (but shall reimburse Supplier for its costs and the fee as provided
herein). For the avoidance of doubt, the transfer of Biomass (including without
limitation Existing Biomass) under this Agreement does not include any Sawlogs,
and title to and risk of loss of Biomass (including without limitation Existing
Biomass) produced by Supplier as a result of its Sawlog milling operations at
the Sawmill Site shall vest in Project Company, automatically without further
action of Supplier or Project Company, when so produced. Title to and the risk
of loss of the Sawlogs shall at all times remain with Renegy.
     3. Supplier Services.
               (i) During the Term, Supplier shall provide such services as may
be necessary in order to deliver all Biomass (including without limitation
Existing Biomass) transferred to Project Company hereunder to Project Company at
the Storage Sites, including without limitation the following (collectively, the
“Services”): (a) locating available Biomass; (b) entering into contracts for
title to and right to possess such Biomass; (c) collecting Biomass that requires
no further processing to meet the specifications required hereunder;
(d) processing Biomass by chipping, grinding or other means to meet the
specifications required hereunder; (e) loading Biomass for transportation to the
Storage Sites; (f) transporting Biomass to the Storage Sites and from such
Storage Sites to the Facility; (g) unloading Biomass at the Storage Sites and
the Facility as directed by Project Company representatives, including without
limitation unloading Qualifying Biomass and Non-Qualifying Biomass in segregated
piles as directed by such Project Company representatives; (h) grooming and
managing the Biomass Reserves and any other Biomass inventories located at the
Storage Sites on behalf of the Project Company; and (i) providing
administrative, accounting, legal and other back office overhead services in
connection with the foregoing. Supplier may engage one or more subcontractors
(including

-4-



--------------------------------------------------------------------------------



 



without limitation its current subcontractors) to perform any such Services.
Supplier shall provide, and shall cause its subcontractors to provide, all
equipment personnel, permits, licenses, insurance and other operational
requirements necessary to render the Services hereunder in a commercially
reasonable manner in accordance with prudent industry practices (including
without limitation compliance in all material respects with all applicable law).
               (ii) Supplier shall promptly provide Project Company with copies
of one or more Biomass Transfer Acknowledgements upon request by Project
Company. Supplier shall, and shall cause its subcontractors to, deliver to
Project Company a bill of lading upon delivery of each load of Biomass to the
Storage Sites. Each such bill of lading shall identify the location of origin of
the Biomass load. Supplier shall maintain complete and accurate records of all
costs and expenses incurred in connection with its provision of Services to
Project Company hereunder.
     4. Operating Cost Reimbursement.
          (a) Operating Costs. As full payment for all Services provided
hereunder, Project Company shall reimburse Supplier for all Supplier’s capital
expenditures and operating and maintenance costs and expenses (including without
limitation in respect of the Existing Biomass) reasonably incurred by Supplier
to the extent necessary to perform the Services provided to Project Company
hereunder (and expressly excluding those costs and expenses directly
attributable to the collection, transportation, processing and sale of Sawlogs)
(collectively, “Operating Costs”), together with a service fee of 5% of such
Operating Costs (the “Service Fee”). For the avoidance of doubt, Operating Costs
shall include, without limitation: (a) insurance premiums and deductibles;
(b) taxes; (c) utilities; (d) rent; (e) payments to purchase or lease and
operate and maintain equipment, vehicles, tools and other personal property
(including fuel therefor); (f) permit and license fees; (g) labor costs,
including associated health insurance, employee benefits and social security
expenses; (h) costs of reprocessing or disposing of non-conforming Biomass;
(i) amounts paid to subcontractors engaged to provide any of the Services on
behalf of Supplier; and (j) costs and expenses resulting from any proposed or
actual change in law applicable to Supplier’s operations, less any and all
amounts paid by third parties to Supplier for removing such Biomass. For the
further avoidance of doubt Project Company shall reimburse Supplier as part of
the Operating Costs for those capital expenditures incurred in purchasing major
equipment, vehicles and other personal property of more than $50,000 (“Capital
Equipment”) on a per diem basis, and Supplier shall calculate a per diem rate
for its use of such Capital Equipment in the performance of Services hereunder,
which per diem rate shall reimburse Supplier for (x) the interest and other
financing costs (including both debt and equity costs) for the capital used in
purchasing such Capital Equipment (as such capital amount is reduced over the
useful life of the Capital Equipment by that portion of the depreciated cost
thereof previously reimbursed to Supplier) and (y) the amount of depreciation
attributable to such Capital Equipment, determined on a straight line basis
using the recovery period for such Capital Equipment applicable under GAAP (but
not in excess of 10 years and without provision for any residual value).
          (b) Initial Estimate. The Parties hereby agree that the commercially
reasonable estimated Operating Costs during calendar year 2009 is $19.97 per
bone dry ton (the “Initial Cost”). The Initial Cost shall be increased by 3%
effective upon January 1 of each

-5-



--------------------------------------------------------------------------------



 



calendar year during the Term to reflect the Parties’ commercially reasonable
estimate of annual increases in Operating Costs.
          (c) Invoicing and Payment. Supplier shall issue an invoice to Project
Company for amounts due with respect to Services rendered in any given calendar
month no less often than once per calendar month on or before the 10th day of
the following calendar month (based on the Initial Cost), and Supplier may issue
invoices more often (including without limitation upon delivery of each load of
Biomass to the Storage Sites); however, amounts payable under all such invoices
shall not be due until the 30th day of the month following the month in which
such Services were rendered. Interest shall accrue at the Late Payment Interest
Rate on any outstanding amounts remaining unpaid by Project Company after the
date on which they are due and payable until any such amounts are paid in full.
As used herein the term “Late Payment Interest Rate” means a rate of interest
equal to the lower of (x) the interest rate then publicly quoted in The Wall
Street Journal as the “LONDON INTERBANK OFFERED RATE (LIBOR), one year” (or, if
The Wall Street Journal ceases quoting a base rate of the type described, the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent), plus four hundred
(400) basis points; and (y) the maximum non-usurious rate of interest permitted
under applicable law.
          (d) Quarterly Adjustment. Notwithstanding the Parties’ agreement
regarding the Initial Cost and the annual increase thereof, within 30 days of
the end of each calendar quarter during the Term, Supplier shall calculate the
actual Operating Costs and Service Fee incurred by it during the previous
calendar quarter to provide the Services to Project Company hereunder and shall
deliver such calculation to Project Company with reasonable supporting detail.
If the result of such calculation reflects that Supplier’s actual Operating
Costs and Service Fee for such calendar quarter exceeded amounts paid by Project
Company to Supplier with respect to Operating Costs for such calendar quarter
(based on the invoices of Initial Costs previously issued in respect of such
calendar quarter), Project Company shall pay Supplier the positive difference,
at the time that payment of the next invoice is due and payable. If the result
of such calculation reflects that Supplier’s actual Operating Costs and Service
Fee for such calendar quarter were less than amounts paid by Project Company to
Supplier with respect to Operating Costs for such calendar quarter (based on the
invoices of Initial Costs previously issued in respect of such calendar
quarter), Supplier shall deduct such negative difference, from the next
invoice(s) issued by Supplier to Project Company hereunder until such negative
difference has been recouped by Project Company.
     5. Right to Use Sawmill Site. Each of Project Company and Supplier
acknowledges that Supplier wishes to continue to utilize the Sawmill Site to
store Sawlogs and operate its two sawmills. Project Company hereby agrees that
it has arranged with Catalyst the right for Supplier to continue to so utilize
such property during the Term subject to the provisions of the Site Lease and
that it shall use its commercially reasonable efforts to procure for Supplier
all licenses and easements from Catalyst necessary for Supplier to access the
Storage Sites and the Facility for purposes of performing the Services. Supplier
shall pay to Project Company annual rent for such usage and rights equal to the
fair market value of such rights to continue to use the Sawmill Site, which rent
shall be added to or deducted from the amount payable after the last calendar
quarter of each calendar year pursuant to Section 4(d).

-6-



--------------------------------------------------------------------------------



 



During the Term, Supplier shall comply in all material respects with the
provisions of the Site Lease in respect of its continued use the Sawmill Site
and its activities on the other land covered thereby.
     6. Licenses, Approvals and Permits; Compliance with Laws, Insurance.
          (a) Each Party shall obtain, at its own cost, all federal, state and
local licenses, approvals and permits of governmental authorities required for
the performance of its obligations hereunder, and shall keep the same in effect
throughout the Term. Each Party shall comply with all laws, regulations and
other requirements of appropriate governmental authorities applicable to the
performance of its obligations hereunder.
          (b) Supplier shall maintain or cause to be maintained for the Term
liability and personal injury insurance in amounts reasonably acceptable to
Project Company naming Project Company and its lenders, respectively, as
additional insureds as their interests may appear. Such insurance shall include
the following:
               (i) comprehensive general liability insurance for bodily injury
and property damage of at least $1,000,000 per occurrence;
               (ii) comprehensive automobile liability insurance for bodily
injury or property damage covering the operation of all vehicles used in
connection with the performance of any obligations under this Agreement of at
least $1,000,000 per person and $1,000,000 per occurrence for bodily injury and
$1,000,000 per occurrence for property damage;
               (iii) workers’ compensation and employer’s liability insurance of
at least $1,000,000 or, if a limit for such insurance is established by law, in
such amount;
               (iv) Excess Liability Insurance on an occurrence basis, which
shall afford coverage not less than $5,000,000 per occurrence and $5,000,000 in
the aggregate over and above coverage provided by the policies described in
clauses (i), (ii) and (iii) above. Excess policies shall not contain
endorsements which restrict coverages as set forth in clauses (i), (ii) and
(iii).
     7. Force Majeure Events.
          (a) Neither Party shall be responsible for any damage or loss to the
other Party resulting from any delay in performing or failing to perform any
obligation under this Agreement to the extent such failure or delay is caused by
a Force Majeure Event (as defined below). The Party affected by the Force
Majeure Event will exercise diligence in remedying each Force Majeure Event and
resuming full performance under this Agreement as soon as reasonably
practicable, except that the settlement of strikes, lockouts, or other labor
disputes shall be entirely within the discretion of the affected Party.
          (b) As used herein the term “Force Majeure Event” means any event
(other than the payment of amounts due and payable hereunder) beyond the
reasonable control of a Party and which could not have been prevented with the
exercise of reasonable diligence that directly or indirectly renders a Party
unable, wholly or in part, to perform or comply with any

-7-



--------------------------------------------------------------------------------



 



obligation, covenant, or condition in this Agreement, including the following
events (to the extent they otherwise satisfy the foregoing definition):
               (i) act of God, fire, lightning, landslide, earthquake, storm,
hurricane, hurricane warning, flood, high water, washout, or explosion;
               (ii) strike, lockout, or other industrial disturbance, act of the
public enemy, war, military operation, blockade, insurrection, riot, epidemic,
arrest or restraint of government or people, civil disturbance, or national
emergency;
               (iii) breakage of or accident to machinery, equipment, or
facilities; and
               (iv) any act, order, or requisition of any Governmental
Authority.
     8. Limitation of Liability. EXCEPT FOR ITS WARRANTIES THAT THE BIOMASS
(INCLUDING WITHOUT LIMITATION THE EXISTING BIOMASS) TRANSFERRED HEREUNDER SHALL
BE FREE FROM ALL ENCUMBRANCES AND IN CONFORMITY WITH THE SPECIFICATIONS SET
FORTH ON SCHEDULE 1 ATTACHED HERETO, NEITHER SUPPLIER NOR ANY OF ITS AFFILIATES
OR REPRESENTATIVES HAS MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED
REPRESENTATION AS TO THE CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE, WITH RESPECT TO THE BIOMASS TRANSFERRED OR
THE SERVICES PROVIDED HEREUNDER. NEITHER PARTY TO THIS AGREEMENT SHALL BE LIABLE
TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL OR SPECIAL
DAMAGES, INCLUDING, WITHOUT LIMITATION, ANY LOSS OF REVENUES OR LOSS OF PROFITS.
     9. Relationship of the Parties. The relationship of the Parties under this
Agreement is that of independent contractors. The Parties specifically state
their intention that this Agreement is not intended to create a partnership or
any other co-owned enterprise. Except as specifically provided herein, each
Party shall continue to have the right to contract independent of the other
Party with individuals and entities. Except with respect to the Operating Costs
and the Service Fee, each Party shall be responsible for its own operating
expenses and personnel expenses. The obligations of Renegy and Renegy Trucking
set forth herein shall be joint and several.
     10. Taxes. Supplier is liable for and shall pay, or cause to be paid, all
taxes applicable to the supply and delivery of Biomass hereunder arising prior
to its delivery to the Storage Sites and to the Services provided hereunder,
Project Company is liable for and shall pay, or cause to be paid, all taxes
applicable to the Biomass delivered hereunder arising at and from its delivery
to the Storage Sites.
     11. Governing Law and Venue. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED, ENFORCED AND PERFORMED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF

-8-



--------------------------------------------------------------------------------



 



LAWS. Any legal action brought by either Party against the other pertaining to
this Agreement shall be commenced and prosecuted in a state or federal court of
proper jurisdiction located in Maricopa County, Arizona. Both Parties
irrevocably consent to the jurisdiction of any such court.
     12. Entire Agreement. This Agreement (together with the schedules and
exhibits hereto, which are herein incorporated by this reference) constitutes
the entire agreement between the Parties relating to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations, whether oral
or written, of the Parties with respect to such subject matter.
     13. Amendments. Except to the extent herein provided, no amendment,
supplement, modification, termination or waiver of this Agreement shall be
enforceable unless executed in writing by the Party to be bound thereby.
     14. Assignment. This Agreement is binding on any successors and assigns of
the Parties. Neither Party may transfer or assign its rights, title or interest
in this Agreement, in whole or in part, without the other Party’s written
consent, such consent not to be unreasonably withheld, conditioned or delayed.
Notwithstanding anything to the contrary in this Agreement, either Party may,
without the consent of the other Party, assign its interest in this Agreement as
collateral to any lender or to any affiliate.
     15. Non-Waiver; No Third Party Beneficiaries. No waiver by a Party of any
of its rights with respect to the other Party or with respect to this Agreement
or any matter or default arising in connection with this Agreement, shall be
construed as a waiver of any other right, matter or default. Any waiver shall be
in writing signed by the waiving Party. This Agreement is made and entered into
for the sole benefit of the Parties, and their permitted successors and assigns,
and no other Person shall be a direct or indirect legal beneficiary of, have any
rights under, or have any direct or indirect cause of action or claim in
connection with this Agreement.
     16. Severability. In the event that any provision of the Agreement shall be
found to be void or unenforceable, such findings shall not be construed to
render any other provision of the Agreement either void or unenforceable, and
all other provisions shall remain in full force and effect unless the provisions
which are void or unenforceable shall substantially affect the rights or
obligations granted to or undertaken by either Party.
     17. Headings. The headings contained in this Agreement are solely for the
convenience of the Parties and should not be used or relied upon in any manner
in the construction or interpretation of this Agreement.
     18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Agreement by facsimile shall be equally effective
as delivery of a manually executed counterpart of this Agreement, and the
failure to deliver a manually executed counterpart shall not affect the
validity, enforceability or binding effect of this Agreement.

-9-



--------------------------------------------------------------------------------



 



     19. References. References made in this Agreement, including use of a
pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals, partnerships, corporations, limited liability
companies or any other entity.
     20. Mutually Drafted. The Parties stipulate and agree that this Agreement
and the language used in this Agreement are the product of both Parties’ efforts
in consultation with their attorneys and other consultants and each Party hereby
irrevocably waives the benefit of any rule of contract construction which
disfavors the drafter of an agreement.
     21. Non-Recourse.
          (a) The obligations and duties of Supplier and Project Company
hereunder shall not constitute a debt or obligation of any Affiliate or member
of Project Company, or any direct or indirect member or other owner of such
member, or of any Affiliate or member of Supplier, (each, a “Non-Recourse
Person”), in any action to collect any amounts due under, or otherwise in
respect of, this Agreement. None of the Non-Recourse Persons shall be liable
under any theory for any amount due under this Agreement, and neither Supplier
nor Project Company shall seek a deficiency or personal judgment against any
Non-Recourse Person for payment of the obligations evidenced by this Agreement,
or damages in respect thereof. No property or assets of any Non-Recourse Person
shall be sold, levied upon or otherwise used to satisfy any judgment rendered in
connection with any action brought against Project Company or Supplier with
respect to this Agreement.
          (b) Notwithstanding the provisions of Section 21(a) to the contrary,
nothing contained in this Agreement shall be construed to (i) impair or limit
any of the obligations or duties of Supplier or Project Company hereunder;
(ii) impair or limit the validity of the obligations set forth in this Agreement
or prevent the taking of any action permitted by law against Supplier or Project
Company or the assets of Supplier or Project Company or the proceeds of such
assets; or (iii) prevent the commencement of any action, suit or proceeding
against any person (or prevent the service of papers upon any person) solely for
the purpose of obtaining jurisdiction over Supplier or Project Company.
          (c) “Affiliate” of a specified person means any person that directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, such specified person. As used in this definition
of Affiliate, the term “control” of a specified person including, with
correlative meanings, the terms, “controlled by” and “under common control
with,” means (a) the ownership, directly or indirectly, of 50 percent or more of
the equity interest in a person or (b) the power to direct or cause the
direction of the management and policies of a person, whether through ownership
of voting securities, by contract or otherwise; provided, however, that
notwithstanding the foregoing, for purposes of this Agreement, the Project
Company will be deemed not to be an Affiliate of any of its members or its
manager.
[Signature Page Follows]

-10-



--------------------------------------------------------------------------------



 



     Each of the undersigned caused this Agreement to be executed by its
authorized officer effective as of the date first set forth above.

            SNOWFLAKE WHITE MOUNTAIN POWER, LLC
      By: Renegy Holdings, Inc.
its Manager         By:   /s/ Robert M. Worsley         Name:   Robert M.
Worsley        Title:   Chief Executive Officer        RENEGY, LLC
an Arizona limited liability company
      By:   /s/ Robert M. Worsley         Name:   Robert M. Worsley       
Title:   Manager        RENEGY TRUCKING, LLC
an Arizona limited liability company
      By:   /s/ Robert M. Worsley         Name:   Robert M. Worsley       
Title:   Manager     

-11-